Citation Nr: 0630856	
Decision Date: 10/02/06    Archive Date: 10/10/06	

DOCKET NO.  04-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for plantar fasciitis of 
the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


FINDINGS OF FACT

1.  The veteran had active service from 1983 to 2003.

2.  Service connection is in effect for a number of 
disabilities, including a low back disability, rated as 
40 percent disabling, a left knee disability, rated as 
10 percent disabling, tendinitis of the right elbow, rated as 
10 percent disabling, tinnitus, rated as 10 percent 
disabling, recurrent varicocele of the left testicle, rated 
as 10 percent disabling, gastroesophageal reflux disease, 
rated as 10 percent disabling, carpal tunnel syndrome of the 
right wrist, rated as 10 percent disabling , hearing loss of 
the right ear, rated as noncompensably disabling, and status 
post septoplasty with chronic sinusitis and allergic 
rhinitis, rated as noncompensably disabling.  A combined 70 
percent disability rating has been in effect since January 1, 
2004.

3.  In an August 17, 2006 statement, prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he wanted "to remove my request" for an appeal 
concerning plantar fasciitis/bone spurring of the right foot.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
withdrawn.  38 C.F.R. § 20.204 (2006).

The record reflects that the veteran perfected an appeal of a 
February 2004 rating decision that denied service connection 
for plantar fasciitis of the right foot.  However, in an 
August 17, 2006 communication, the veteran stated that he was 
"requesting to remove my request for an appeal...concerning 
the decision on my right foot for plantar fasciitis/bone 
spur."  The Board finds that this statement qualifies as a 
valid withdrawal of the appeal in accordance with the 
provisions of 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review the denial of 
service connection for plantar fasciitis of the right foot. 


ORDER

The appeal of the denial of service connection for plantar 
fasciitis of the right foot is dismissed.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


